STATE OF LOUISIANA
v.
DAPHANIE COMEAUX A.K.A. DAPHANIE CURRY TILGHMAN.
No. 10-639.
Court of Appeals of Louisiana, Third Circuit.
June 16, 2010.
DAVID SMITH, Lafayette Parish District Attorney's Office, Post Office Box 3306 Lafayette, Louisiana 70502 (337) 232-5170, Counsel for Plaintiff/Appellee: State of Louisiana.
RANDY J. LASSIEGNE, Attorney at Law, Post Office Box 5313 Lafayette, Louisiana 70502 (337) 233-1720, Counsel for Intervenors/Appellants: Safety National Casualty Corporation and A-Able Bonding, Inc.
DAPHANIE COMEAUX a.k.a. Daphanie Curry Tilghman, 915 South College Street, Apt. 102 Lafayette, Louisiana 70506, Defendant/Appellee: In Proper Person.
Court composed of DECUIR, J. PAINTER, and CHATELIAN[*], Judges.

Not Designated for Publication
PAINTER, Judge.
For the reasons assigned in City of Lafayette v. Dahanie Comeaux a.k.a. Daphanie Curry Tilghman, filed under this court's docket number 10-48, we hereby dismiss this appeal as premature at Appellants' costs.
APPEAL DISMISSED.
NOTES
[*]   Judge DAVID E. CHATELAIN, participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.